       Case 6:18-cv-00372-ADA Document 71-1 Filed 09/12/19 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

FINTIV, INC.,                              §
                                           §   Civil Action No.: 6:18-CV-372-ADA
                                           §
              Plaintiff,                   §
                                           §        JURY TRIAL DEMANDED
v.                                         §
                                           §
APPLE INC.,                                §
                                           §
              Defendant.                   §




               DECLARATION OF TRAVIS JENSEN IN SUPPORT OF
              APPLE INC.’S OPENING CLAIM CONSTRUCTION BRIEF
        Case 6:18-cv-00372-ADA Document 71-1 Filed 09/12/19 Page 2 of 4




       I, Travis Jensen, am counsel representing Apple Inc. (“Apple”) in the above-captioned

matter. I am licensed to practice law in California and am admitted to practice in this court. I

declare as follows:

       1.      Attached as Exhibit 1 is a true and correct copy of U.S. Patent No. 8,843,125.

       2.      Attached as Exhibit 2 is a true and correct copy of the file wrapper for U.S.

Patent Application No. 61/428,846.

       3.      Attached as Exhibit 3 is a true and correct copy of the file wrapper for U.S.

Patent Application No. 61/428,851.

       4.      Attached as Exhibit 4 is a true and correct copy of the file wrapper for U.S.

Patent Application No. 61/428,852.

       5.      Attached as Exhibit 5 is a true and correct copy of the file wrapper for U.S.

Patent Application No. 61/428,853.

       6.      Attached as Exhibit 6 is a true and correct copy of excerpts from The American

Heritage Dictionary, Fourth Edition (2009).

       7.      Attached as Exhibit 7 is a true and correct copy of excerpts from New Oxford

American Dictionary, Third Edition (2010).

       8.      Attached as Exhibit 8 is a true and correct copy of excerpts from Newton’s

Telecom Dictionary, 24th Edition (2008).

       9.      Attached as Exhibit 9 is a true and correct copy of excerpts from Oxford

Paperback Reference, A Dictionary of Computing, Sixth Edition (2008).

       10.     Attached as Exhibit 10 is a true and correct copy of the search results for the term

“wallet management applet” from the U.S. Patent and Trademark Office online database for all

issued U.S. patents obtained Sept. 11, 2019.




                                                 1
        Case 6:18-cv-00372-ADA Document 71-1 Filed 09/12/19 Page 3 of 4




       11.     Attached as Exhibit 11 is a true and correct copy of the search results for the term

“wallet management applet” from the U.S. Patent and Trademark Office online database for all

published U.S. patent applications obtained Sept. 11, 2019.

       12.     Attached as Exhibit 12 is a true and correct copy of U.S. Patent No. 5,664,130.

       13.     Attached as Exhibit 13 is a true and correct copy of U.S. Patent No. 6,023,274.

       14.     Attached as Exhibit 14 is a true and correct copy of U.S. Patent No. 5,335,320.

       15.     Attached as Exhibit 15 is a true and correct copy of the search results for the term

“over-the-air proxy” from the U.S. Patent and Trademark Office online database for all issued

U.S. patents obtained Sept. 11, 2019.

       16.     Attached as Exhibit 16 is a true and correct copy of the search results for the term

“over-the-air proxy” from the U.S. Patent and Trademark Office online database for all

published U.S. patent applications obtained Sept. 11, 2019.

       17.     Attached as Exhibit 17 is a true and correct copy of the search results for the term

“over the air proxy” from the U.S. Patent and Trademark Office online database for all issued

U.S. patents obtained Sept. 11, 2019.

       18.     Attached as Exhibit 18 is a true and correct copy of the search results for the term

“over the air proxy” from the U.S. Patent and Trademark Office online database for all published

U.S. patent applications obtained Sept. 11, 2019.

       19.     Attached as Exhibit 19 is a true and correct copy of the search results for the term

“OTA proxy” from the U.S. Patent and Trademark Office online database for all issued U.S.

patents obtained Sept. 11, 2019.




                                                2
        Case 6:18-cv-00372-ADA Document 71-1 Filed 09/12/19 Page 4 of 4




       20.     Attached as Exhibit 20 is a true and correct copy of the search results for the term

“OTA proxy” from the U.S. Patent and Trademark Office online database for all published U.S.

patent applications obtained Sept. 11, 2019.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct to the best of my knowledge.

       Executed on September 12, 2019 in Draper, Utah.


                                                                  /s/ Travis Jensen
                                                                    Travis Jensen




                                                3
